20-CV-1916
BRODIE, J. Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 1 of 37 PageID #: 1
BLOOM, M.J.                                                                  filed
             UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK                                                  Y.

                                                                        ★ APR 2 9 2020     "3^
             DERRIN DYSON
                 Petitioner,                                            BROOKLYN orr
                                                              WRIT OF HABEAS CORPUS CE

                 -agains t-

                                                                      DJI^iu^UWis
            SUPERINTENDENT THOMS
                Respondent,
                                                                           APR '' 3 2CZ3

                                                                     PRO SE OFFfO -




                                                habeas CORPUS




                                                    Submitted by

                                                    Derrin Dyson 15A3359
                                                    Five Points C.F.
                                                   P.O. Box 119
                                                   Romulus, N.Y, 14541
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 2 of 37 PageID #: 2

                            TABLE OF CONTENTS


                                                                Page
PRELIMINARY STATEMENT                                               i

PROCEDURAL HISTORY                                                  1

STATEMENT OF FACTS                                                  2

THE MOLINEUX HEARING                                                3

THE PEOPLE'S CASE AT TRIAL                                          5

THE VOIR DIRE REGARDING THE DNA EVIDENCE                            10

HINDEL'S TRIAL TESTIMONY                                           ■ 13
THE DEFENSE CASE                                                    14

THE VERDICT                                                         15

POINT I                                                        .    16

    The Court's Molineux ruling, allowing the People to
    introduce proof of Petitioner's involvement in two
    other burglaries, deprived him of a fair trial, because
    there was nothing unique about the way in which the
    burglaries were effectuated.

POINT II                                                            25


   Petitioner was denied his Sixth Amendment>Right to
   confront the witnesses against him when the People
   submitted DNA evidence - critical proof against him " ■
    at trial - through a witness who did not conduct
    the DNA testing and merely echoed the conclusions
   reached by another criminalist.

CONCLUSION                                                         31
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 3 of 37 PageID #: 3


                           PRELIMINARY STATEMENT



     This is a memorandum of law being submitted in support of i:he
 application of a Writ of Habeas Corpus, where the Petitioner most
respectfully challenges his present confinement.              Petitioner ijias
 forwarded under separate cover copies of the exhibits referred                to

in this memorandum of law for the Court's review and considerateon
herein.
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 4 of 37 PageID #: 4

                                procedural HT.qTnpv
        Petitioner is incarcerated pursuant to a 1 h
   Supreme Court of the State of New York k"                                     th e

   trial and sentencing)     a
                ntenczng) rendered      '
                                    on November 12 2015                        , at
                                                                                    !



                                                                       ting
             ^      trial, Of First Degree Cri •
  § 130.50(1)], First Dpgree Sexual Abuse [p.i.
                                            '^I'ninal§ Sexual
                                                       130 65(1Act
                                                                )1 Iii p.i.
                                                                                two
     *"                                   (p.i, 5         3o(,„3„'
  « fl". 0=8r..                                          3.3,                  unts


  «».15(2), ..o                                                 -P»)CP4                 §
 use of dangerous
     nF j               instrument)[P.i. § igo
                                     "egree     15.3)1(use
                                            robbery              or threatt^ned
 second Degree Criminal Possession of a                     r                   of

 (3)J, two counts of First Degree
 (3)1 t„                       n ofunle f , • [p.l.
                                     a weapon   . § 135
                                                    ^^5.03|(1>,
                                                        oilii)
 135.10],
 135 101 and
          a A two counts of Fifth Degree
                                      w ulCrimi  1
                                            imprisonment [P t,                      5
                                                                                of

terms aggregating 15 years in prison.                                          ^nt

     Petitioner     appealed     to     the   a
Department, and on Feb                        Appellate Division Sec<tnd
                                                                            rnjed

Application for Leave
                Leave to
                      to th
                         the          Court of Ar^r^   ^tioner
                                                         i     then filed      an


20.9 (P.OPU.             33 ,33                   OP..U, .M o. Ap...
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 5 of 37 PageID #: 5




  ,     J .                  statement of fatts;
   introduction


         Appellant was charged in a thirty-seven count indictment with firs^
   degree criminal sexual act. first-degiee robbery, first-degree burglary, seconc|
   degree criminal weapon possession, and lesser counts, based on an incident in
   whrch he and three accomplices allegedly broke into an apartment.           |
         Over objection, the court permitted the People to introduce evidence that
                                                                                       I :



  appellant had committed two burglaries with accomplices about a month befbrl
                                                                                 ■ !

  and a month after the instant offense. The prosecutor claimed, and the court^
  agreed, that the crimes involved a unique modus opemndi(M.O.): accessing the
  roofofone ofthe participant's buildings, hopping over a few rooftops, and theri
  entering the top floor ofanother building.
        At appellant's bench trial, one of the primary pieces of evidence against.|
 him was a pair of pants with his semen on them that an accomplice said!
 appellant had been wearing during the incident. A supervisor fi-om the Office;
 of the Chief Medical Examiner (QCME) testified, over defense counsel's
                                                                                   I



 objection on Confrontation Clause grounds, that appellant's buccal swab
 sample matched the DNA profile generated from semen stains on the pants.
 The analyst acknowledged, however, that he had not personally conducted.
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 6 of 37 PageID #: 6
   observed, or supervised the testing, and that he merely reviewed conclusions
   reached by another criminalist.

          Appellant and his mother testified that appellant had been home during
   the incident.

   The Molineux Heflrina

         The prosecutor sought to introduce evidence of two burglaries thai
  occurred around the time ofthe present incident, to which appellant had already
  pled guilty. The People contended that these crimes involved the same modus
  operandi (M.O.) as this case, specifically "climbing over rooftops to get into
                                                                                  i;

  apartments"(15,18-20,22-24,31).'                                               !
                                                                                  i
         The prosecutor alleged that, here, on January 30, 2012, appellant and his
  three codefendants, Christopher Scott, Dezhuan Samuels, and Christopher|
 Francis (a juvenile), all members of the Brower Boys street gang, went to
 Scott s rooftop wearing gloves and ski masks and armed with guns. Jumped
 over several buildings, and accessed the interior of543 Madison Street through
 the rooftop (8-10, 15, 43). They entered an apartment, tied up the occupants,
 orally sodomized the woman,and burglarized the place (8-14).
        According to the prosecutor, appellant committed a similar crime on
 December 25, 2011 when he, Samuels, and a third person went to Samuels's

  Numbers without prefix refer to the minutes ofthe trial.
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 7 of 37 PageID #: 7
   rooftop at 921 St. Mark's Avenue, crossed over a few buildings, and entered
   917 St. Mark's Avenue through the fire escape (18-22, 24, 35-36). They
  ransacked several apartments while wearing gloves, stealing electronic
  equipment and a rifle (20-21). The prosecutor conceded that appellant and his
  cohorts were not wearing masks during this incident, but later said that, affe^
  reviewing surveillance footage, he believed that they were(20,35-36,42-43).
           Likewise, while appellant was out on bail for the instant offense, alonj
  with two accomplices, on March 2, 2012, he burglarized a top floor apartment
  m a different building, again accessing it via the roof and using gloves during!
  commission of the crime (27-29). He and his codefendants were caught in the
  act and on video camera because the burglary larceny apprehension and
 surveillance team(BLAST)ofthe NYPD had been following appellant(27-30).
       Explaining that these crimes were "similar to what Brower Boys were
 doing with the burglaries and Crown Heights" the prosecutor argued that the
 M.O. was unique, distinctive, and the same because all incidents involved use
 of"a co-defendant's residence to gain access to the roof(8, 15-16, 23-25, 27-
 28,31).

      Defense counsel argued that this was simply propensity evidence - the
People wanted the Court to conclude that appellant was a "bad guy"(31-35).
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 8 of 37 PageID #: 8
   Obsenang that there was nothing unique about the M.O. of the three burglaries
   as they meiely involved going up on rooftops, crossing over, and "stealing
  stuff, which happens all the time," defense counsel contended that, iii
  actuality, the instant offense was dissimilar because it involved a sexual assault,
  in contrast to the crimes to which appellant had pled guilty(32-33,35).
         The court held that the People could use evidence of the two othel
  burglaries to demonstrate a common M.O. and thereby prove identity(44).

  The Peonle's Ca.se at Trial

        The People introduced surveillance footage and stipulations, and elicited
                                                                                   I




  testimony, establishing that appellant had committed and pled guilty to thq
  December 25, 2011 and March 2, 2012 burglaries that were the subject of thJ
 Molmeux hearing, and that Dezhuan Samuels had pled guilty to the instant
 crime as well as the December 25 burglary (Detective Michael Rodrio,..,- 785-
 96, 807, 812-13; Detective Arthur Umlaiif[BLAST]: 858-60,862, 865,869-72,:
 876-77, 881-83; Stipulations: 1026-28; Peo. Exs. 28,38,43,44).
       Around 12:30 p.m. on January 30, 2012, 22-year-olds Corinne Oaniel
 and Joey DeJe.sii.s, roommates and recent graduates of Oberlin College, were ini
 separate bedrooms of their top-floor, three bedroom apartment at 543 Madison
Street in Bedford-Stuyvesant; their other roommate was not home (Detective
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 9 of 37 PageID #: 9
   Marc Brown [Crime Scene Unit]:60-62; Police Officer Kim Thv: 88-90;
   Detective Nurca Quinones: 105-06; DeJesus: 889-94, 928-29; Detective Hector
  Bruno: 937; Daniel: 960-62; Lieutenant Russell Burshard: 1014-15). Four
   masked and gloved black men, armed with guns, entered their apartment
  through the unlocked front door (DeJesus: 894-96, 929; Daniel: 962-66, 989-
  91).                                                                         |:
          The men brought DeJesus into the bathroom, laid him down on the floor,
  bound his hands behind his back and blindfolded him, and tied Daniel up in hef
  room and blindfolded her after briefly bringing her to the bathroom (DeJesus)
  896-902; Daniel: 965-70, 977). Demanding Daniel and DeJesus's money and
  debit cards and PIN numbers, putting guns to their heads and running knives
                                                                               i


  over their bodies, the men threatened to kill them if the numbers were not:
                                                               •   •           i:
                                                                               i
  correct or their roommate returned (DeJesus: 901, 903-08, 915; Daniel: 966,
 968-71, 999). At one point, a man put a gun in DeJesus's mouth, telling him it
 was a .22, and describing what would happen if he fired it (903). Throughout
 this time, one of the men left the apartment several times and retumed, stating
 the first couple of times that he could not get the ATM cards to work, beforci
 coming back a third or fourth time and saying that he was finally able to get!
 some cash (DeJesus: 905-08; Daniel: 970-71, 976-77, 980, 982, 990-91, 996,;
 1002).
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 10 of 37 PageID #: 10
          In the meantime, while being threatened with a gun and a iaiife, Daniel
     was groped and forced to perfonn oral sex several times, altliough she was
     unsure on exactly how many men (DeJesus: 908-10; Daniel; 970-84, 99D
     1004). At some point she was moved to DeJesus's room and one of the mer
    npped her shirt open so that her breasts were exposed (DeJesus: 902, 918-4
    Daniel: 977, 982-84). Before leaving, the men again threatened to kill DJ
    and DeJesus, especially ifthey called the police(DeJesus: 911-15; Daniel: 982f
    84). The apartment had been ransacked and they were missing their laptopj;
    cell phones, some cash, and DeJesus's silver Movado watch; $1000 had alsj
          withdrawn from Daniel's account (DeJesus: 901, 920, 928, 930-32;
   Daniel: 985-86, 988).

         Aithough DeJesus and Daniel could not identily appellant or any of th|
   other assailants, ChristpplBr&ot,,a ftiend ofappellant's, testified putantmt to t^'
     operation agreement guaranteeing a seven-year prison sentence that he,
  appeltot,Smnoels(who had a loaded gun), and Francis, went to Scott's rooftop,i
  temate.jumped over a few buildings, and entered a top floor apartment of thel
      building on Madison Street(143-15, 654-60, 676-79, 683-84, 692-99, 708-1
       13 15), ^l®9hves connected Scott to the crime when they realized that|
  surveillance cam.res in his building had been turned off during the incident '
 (Quinones: 106,109-11,115-18; Scott: 672-73; Buighard: 1016-17).
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 11 of 37 PageID #: 11
          Scott's description of the events inside the apartment was generally
    consistent with the complainants', although he claimed that he alone ofthe four
    men did not sexually assault Daniel because he had "morals and principlesli
    (660-69, 685-86, 699-705, 717, 720-21). On cross-examination, defensi
    counsel inquired about Scott's statement to police that only Francis and
    Samuels sodomized Daniel (687-91). Scott denied making the statement, bul
                                                                                     !


    Detective Bruno recalled Scott saying "something like thaf (Scott: 688-9Ij:
                                                                                     !!
   Bruno: 956-57).                                                                   |
                                                                                     Ij



           Around 2:00 p.m. on the day of the incident, the men - including
   appellant- took electronic equipment they had stolen from DeJesus and Daniel
   to a nearby deli and tried to sell it to the owner, Abdo Alootaini (Scott: 670-72;i
   Alqotaini: 823-29, 834-35, 842-44, 848; Bruno: 947-49; Daniel: 988).|l
   Although Alqotaini initially declined, a "kid" of about sixteen years old soon
   returned with the items, saying that appellant had sent him, and Alqotaini
   purchased them at the request of one of his employees (Alqotaini: 827-32, 836-
  46).

         Detectives searched Scott's mother's apartment on Februaiy 2, 2012,
  where they discovered a loaded and operable .22 revolver in the stove, which
  Scott said had been used in commission ofthe crime (Quinones: 124-29; Scott:
  673-75, 684-85, 705-06, 718-20; Detective Desmond Stokes [Firearms
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 12 of 37 PageID #: 12
     Analysis], 726, 732-39; Bruno; 940-41; Burghard; 1018-21; Peo. Ex. 10). Tho
    police also found Adidas pants which, according to Scott, appellant had worn
    during the incident but left with Scott afterward (Scott: 669-70; Bruno: 941-43
    950-51). The police later found DeJesus's watch in appellant's apartment
    (DeJesus 930-33; Bruno: 944-46; Burghard: 1021-22).
          The People introduced into evidence several screenshots of appellant's
    Facebook posts and photographs, some of which depicted him displaying gang
    signs, using gam slogans, and wearing a ski mask (Scott: 681-82; Rodriguej:
       , 761 63, 766 69, Peo. Exs. 22, 23). During the veiy early morning hours
   on the day ofthe incident, appellant had written on his Facebook page "Brakeij
   daii On Dah ave..." (Rodrigues: 776-79; Peo. Ex. 25). Around 9:30 a.m.,
   appellant wrote "nikkas ain't getting it how we get it"(Rodrigues: 779-80; Peo;
   Ex. 26). Later on that day, appellant posted a photograph depicting hundreds
  of dollars in cash and what appeared to be marijuana, below which he had,
  written "I'm Gettin it..."(Rodrigues: 781-83; Peo. Ex. 27). The time at which.
  this post was created could not be determined because it was a mobile upload,
  but the People established that several comments were posted around 11:001
  p m., which suggested that the photograph and caption were posted shortly
  before that time(Rodrigues: 784-85,813-14; Peo.Ex.27).
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 13 of 37 PageID #: 13

                                    theDNa R.,;^.ri"r
           Th. DNA evident indoduced toough ,he                           „f gj,
     JtaM.Sdpervisor and Cr„i„,N.L.veM a,,a o,n„„f.H,CMaf Mad»,
    "ked „had.ar ha ™„h ha .eadfring ahon.-QNA analysis o,lasts dial y„i.
    yonrsaif, h.va condaatad or will ha l.stiiVing „i,h ,ag«d h, woth by
    —"(ISd, »»-a„swaiad.a.ha„„n,dha.as.i,i„g..,„wdihdond
    by others""generally, not in my presence"(156).                              P
          When defense counsel asked
                               asked Hindel
                                     HinHoi ,f
                                            -r he
                                               u prepared       any of the reports

   a-a-.ka rap,„s„n.da, sdpa„isio„, so whan she a«„p,a.ad d»„po^ j
        technical review ofthe ease Hie-(175). The fhlloiving           a„s„ad: S

              up to the       ^ h                     ®teps that lead
              —on.andsepS:-~„f;^

             [DEFENSE COUNSEL]: Is that conect?                                  I
            [HINDEL]: Yes(175).                                                      I
In response to defense counsel's question HinHdsi i
                                        ,Hindel also agreed that ifthe various 1


                                   10
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 14 of 37 PageID #: 14
    steps of DNA testing were conducted incorrectly, the ultimate finding would be
    "skew[ed] or affect[ed]"(175-76).
          The court asked Hindel.if he "perfon-n[ed] any of the tests" resulting in
    the evidence the prosecutor was seeking to introduce and Hindel said "[n]o
   (176). When the court asked if it was "your position that what you did was
   review the work ofa criminalist or technician," Hindel answered that the testing
    was not done by a single person and that:

                the analyst who signs the report will collect all the
                inforination. She did some of these evidence
                examinations, she may have done some of the DNA
                testing work . .. she collects all the data that was
                generated by other people from that work then she                    I
                writes her report based on that(176-177).
   At that point, Hindel said "I do technical review ofthe report she wrote"(178).
         Hindel responded affirmatively to defense counsel's question whetheii
   criminalist Lisa Mokleby "signed or made most if not all of the conclusions,"
   and Hindel added that Mokleby wrote the DNA reports (178). The exhibits
   pertaining to this material identify "LMO" and "Lisa Mokleby" (presumably
   the same criminalist) as the analyst reaching the conclusion that appellant's
  DNA matched the results from the Adidas pants. "MJS" was listed as the
  supervisor. The initials"RH" do not appear anywhere(Peo. Ex. 14).
        Hindel acknowledged that OCME received a police report along with thel


                                        11
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 15 of 37 PageID #: 15

            .0 ^

     .eports (.78-79). The exhibits related to the DNA evidence contained copies
     « P0l.«..pons fccrib,„g.b.„i„„,
     >3-17). D„,„g „<,3s-»a™..b„., Hinbel aonveyed h.s beliefs there hi
     »«..«ega..o.s of„„,eoh„„,„h
          After te vo,r Ofte, defense counsel lodged dre following objee.ion
    HindeJ's testimony:




               any expert or any other staticf •               confront
               OCME who is goba [o hf T ^'I'^^inalist from
               conclusions, not justTsomeone"
              all respect to him     rannrnf
                                              I'ik! MfRbfr'-T
                                                      Hindel, with
              paper with respect to the validity.'""''"®'""
                                                        '   P'""®
                                         **:ic




            the validity or the weight ofajy
             be accorded \sic]          t            Endings should
            questions of Ihe irson who
            opinions and conclusions |-            un-'ved at these
            ^Puvered   ft
                        o   r™^        S
            be able to challenge that person'<!
                                                ""       ^
                                                          '»      to
            she arrived at those findings whefh" rtf®'
            accepted by this Court anH'?                 should be
            should be given by this Court



                                    12
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 16 of 37 PageID #: 16


           When the court cited People v. Brown,[13 N.Y.Sd 332 (2009)], defense
    counsel maintained that he should be able to cross-examine Mokieby under the
    Confrontation Clause (184-87). Acknowledging that defense counsel made
    "good argument," the court pemiitted Hindel to testify (187).
          During a break in Hindel's direct examination, defense counsel renewed
    his objection to this testimony, asserting that, while Brown permitted the review
    of raw data, Mokleby's opinions and conclusions ought to be precluded under
    that case and other controlling law (602-03). The court adhered to its formet
   ruling (603-04). Defense counsel reiterated his objection to Hindel testifying
                                                                                    }
   about Mokieby s conclusions several more times(606-07,619-20).                   ^

         Hindel's Trial Testimony

         Reviewing Mokleby's findings from the reports, Hindel determined that
   the Adidas pants contained several semen stains from which a DNA profile was^
   developed (Hindel: 174-78, 197-200, 606-08, 610, 621-22, 640-41; Peo. ExJ
   14). There was no way to determine when the semen had been deposited (647^
  48). Again, using the reports, Hindel compared the profiles developed from thj|
  stains to one derived fi-om appellant's buccal swab sample, which he had
  consented to providing, and determined that they matched (Hindel:617,620-23,1


                                         13
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 17 of 37 PageID #: 17
    640-41, 645; Henry: 817-19, 1079-80; Stipulation: 1024; Pec. Ex. 14).
    Hindei s laboratory had determined, as encapsulated in Mokleby's report, that
    the DNA profile from two stains "would be expected to be found in
    approximately one in greater than 6.8 trillion people," so on 1,000 planet earths,
   this profile would be found only once (623, 625, 645-47; Peo. Ex. 14 [File 2,
   8/21/2012 Laboratory Report at 3-5]). The profile created from another stain
   would be found in one ofabout 179 million people (623-24; Peo. Ex. 14 [File 2,
   8/21/2012 Laboratoiy Report at 3-5]). On this basis, Hindei concluded that the
   semen belonged to appellant (624-25, 645; Peo. Ex. 14 [File 1, 8/23/2012
   Laboratoiy Report at 3-4).^


   The Defense Case


          Appellant, Demn Dyson, and his mother, Linda Dvson. testified that he
  stayed home from school on Janua^ 30, 2012(Linda: 1031-34, 1036,1041-43;
  Demn: 1046, 1056, 1060)J According to Linda, appellant's girlfriend Rashida
  came over after school, around 3:30 p.m.(Linda: 1031-34). Appellant said that
  he left to pick Rashida up at about 2:30 or 3:30 p.m., and then went to the park,
    Francis's semen was also found on clothing and bedding from Daniel and DeJesus's
  17^ '7m (n                                   "Ot found anywhere (Thy: 93-95; Hindei:
  had DNA from an Junknown
  nad                ^ female, who was not Daniel (Hindei: 641-44,647-48).
  ^ Appellant and his mother will be referred to by their first names to avoid confusion.

                                                14
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 18 of 37 PageID #: 18

    where he encountered Scott, Samuels, and Francis, at which time Francis sold
    him the Movado watch (DeiTin: 1054-57, 1060-62, 1065). Acknowledging tl
    he was friends with Scott, Samuels, and various other Brower Boys, and that h^
    had committed the two burglaries that were the subject ofthe Molinetoc hearing,
    appellant maintained his innocence of the instant crime (1045-51, 1053-55,
    1062-66).

          During his own cross-examination, appellant denied making a statemeni
                                                                                      i

   to the police, elicited on rebuttal through Detective Henry, that he was with
   Scott, Samuels, and Francis the morning ofJanuary 30, but then fell ill and took
   a cab home around 10;15 a.m.(Derrin: 1055-56; Henry: 1072-79; Peo. Ex. 47).
   In the alleged statement, as at trial, appellant said that he had nothing to do with
   the incident(Derrin: 1055-56; Henry: 1072-79; Peo. Ex.47).

         The Verdict


        The court found appellant guilty of first-degree criminal sexual act, two
  counts of first-degree burglary, four counts of first-degree robbery, two counts
  of second-degree robbery, two counts of second-degree criminal weapon
  possession, first-degree sexual abuse, two counts of first-degree unlawful
  imprisonment, and two counts of fifth-degree criminal possession of stolen
 property (1136-39). It acquitted appellant of three other counts of first-degree

                                         15
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 19 of 37 PageID #: 19

                  S6X113.1 flPt QrirJ ^
                             '                             sexual abuse(1137.38).


                                          ARGrnVfPXTy

                                               £02211

                    Tffi ?eot1|                             blowing
                   APPELLANT'S INVOTvJS"^^ PROOF OF
                   burglaries, deprived Huf'
                   trial, because TiS?p i^                     ^ fair
                   unique about THE^^v                        nothing
                  BUKGLARIES WERjgpS^r™ ™
            Over defense eonnsel's oyecion. fee conn pe„ni„cd fee
      introHno.                                           Pennitted the prosecutor to
      troduce evidence that appellant had committed two h , •
    the instant
    the in.. . cnme
                  •    to prove identity based on                               after'

    opera,,,<MOy
             (M.O.). ^.«,essfeg one pf g,,            '"■'.nedl,
    feu;                                                   ."unops, jumping over a
      ™              """-8 1-e fep Ann,
  k
      "rg .arizing
             • .
                   a unit or units therein. There was h     °t or fire escape anH

 •ni-
 Idiosyncratic, about this methnei .          ' however, nothing distinct or '
                           methodology, undoubtedly a com
 bnrni=.r;,-                                                   Common means of

 PJen. oZ ~ ' '                                 ""                  —-
    3.j                                                     -• -*ed <
;                     Acoo^ins^ .0 conn ened .feen d dee„.d fe,s feafenfe =
«ifens,b,e„d.ppe,fe„.„nsn.pHvedofaf»nfe,
                                   T trial. ^,3^
                                            U.S. Const., Amends. V,

                                          16
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 20 of 37 PageID #: 20
    XIV; N.Y. Const., Art. I, § 6; People v. Ventimiglia, 52 N.Y.2d 350, 359,
    (i98i); People v. Molineux, 168 N.Y. 264(1901).
          "[A] criminal case should be tried on the facts and not on the basis of a
   defendant's propensity to commit the crime charged." People v. Rojas, 97
   N.Y.2d 32, 36 (2001); see People v. Gillyard, 13 N.Y.3d 351, 355 (2009). It
   has long been the rule in New York that evidence of a defendant's prior crimes
   IS generally inadmissible at trial, as "propensity evidence invites a juiy to
   misfocus, ifnot base its verdict, on a defendant's prior crimes rather than on the
   evidence-or lack of evidence-relating to the case before it." Rojas, 97 N.Y.2d at
   36-37; see also Gillyard, 13 N.Y.2d at 355; People v. Beam, 57 N.Y.2d 241,|:
   250(1982); Molineux, 168 N.Y. at 313.
        The rule "is based on policy and not on logic," People v. Allweiss. 48i
  N.Y.2d 40, 46(1979), because while "[i]t may be logical to conclude from the
  defendant's prior crimes that he is inclined to act criminally," such evidence is
  excluded to prevent a conviction based on collateral matters or because of a
  defendant's criminal histoiy. People v Arafet. 13 N.Y.3d 460, 465 (2009). I
      People v. Sharp, 107 N.Y. 427,467(1887)("the general rule is that when a i
                                                                                         1I

  man is put upon trial for one offense, he is to be convicted, if at all, by evidence
  which shows that he is guilty of that offense alone, and that, under ordinaiy



                                         17
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 21 of 37 PageID #: 21

    circumstances, proof of his guilt of one or a score of other offenses in his
    lifetime is wholly excluded").
          There are exceptions to this rule: evidence of prior crimes can be
   admitted when relevant to prove, inter alia, identity based on a unique M.O.
   See Mohneux, 168 N.Y.at 294-316; accord Gillyard, 13 N.Y.2d at 351; People
   V. Alvino, 71 N.Y.2d 233, 241-42 (1987). This particular exception is only
   applicable when identity is contested in the case. See People v. Agina, 1^
   N.Y.3d 600, 604 (2012). To overcome the inevitable prejudice that result^!
   from admitting evidence of other crimes, the M.O. must be so unusual that the
   only logical conclusion to be reached is that the defendant committed both or all
   crimes. See Beam, 57 N.Y.2d at 252; People v. Condon, 26 N.Y.2d 139, 142i
   (1970).

               The mere fact that similar crimes were committed in a
               similar manner [does] not particularly aid in
               1 entifying the defendant unless the similarities were
               unusual enough to compel th. inference th.t th.
               defendant committed both Thus the defendant's
              modus operandi must be sufficiently unique to make
              the evidence of the uncharged crimes "probative of
              the fact that he committed the one charged."
  Beam, 57 N.Y.2d at 251 (emphasis added), quoting Condon,26 N.Y.2d at 144,
  Alweiss, 48 N.Y. at 47-48. See People v. Wright, 121 A.D.3d 924, 926 (2d
  Dept. 2014)( the identity exception to the Ma/weta rule is used in limited


                                       18
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 22 of 37 PageID #: 22

     circumstances, when the defendant employs some unique, unusual, or
     distinctive modus operandi in an uncharged crime that is relevant to pro^'i^g hi:;
     identity as the perpetrator ofthe crime charged"; internal citations and quotatiol
     marks omitted); People v. Johmon, 114 A.D.2d 210, 212-13 (1st Dept. 1986;
    (to qualify as a Molineux identity exception based on a unique M.O., a
    defendant's method must have a "concurrence of common features" or b|
    characterized by "distinguishing oddities").
          Here, the admission of evidence of appellant's involvement in the two
    other burglaries was emor, because there was no feature both common and
   unique to all three incidents. Merely accessing buildings by going to the roofof
   one, jumping over some rooftops, and entering another apartment building
   through the roof door or fire escape is hardly an unusual or peculiar method]
   particularly in a densely populated area like Brooklyn, where buildings are
   almost exclusively close together. Plainly, that is one ofonly a couple means of
   entering a building without a key, the alternatives being through the fi-ont door
  or by ascending a fire escape. Nor did the burglars' donning of gloves]
  constitute a distinguishing characteristic permitting a Molineux exception. as||
  many burglars take these steps to avoid leaving fingerprints. ITms, the^i
  prosecutor's premise that "climbing over rooftops to get into apartments"(23-


                                         19
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 23 of 37 PageID #: 23

     24), or anything else about these crimes, constituted a unique M.O. was
    baseless.

           This case is reminiscent of Wright, 121 A,D3d at 926-27, also a burglary
    case in which the trial judge improperly allowed the People to introduc^
    evidence that the defendant had committed or attempted to commit several
    other burglaries. The People asserted the existence of a unique M.O. because
    all ofthe offenses occuired in the City ofPoughkeepsie and "'usually' involved
   two-story two-family houses." Id. That, this Court concluded, could "hardl^
   be considemd a distinctive mark so unique as to identify the defendant to thl
   exclusion of others," and so the prejudicial nature ofthe prior crimes evidencj
   required reversal. Id.

         Similarly, in Condon, 26 N.Y.2d at 141, 144, where the defendant wa|
   accused of robbing a liquor store, the People sought to introduce evidence that
   he held up another liquor store a week later, using the same gun. The Court of,
   Appeals held that the M.O. was insufficiently distinctive to qualify for this
   Molineux exception, even though the same gun was used in both robberies. Id
  at 144. Stating that it could envision a crime that, by contrast, was "so unique!
  that the mere proof that the defendant had committed a similar act would be
  highly probative ofthe fact that he had committed the one charged," it referred
 to "the identifiable characteristics of the crimes committed by the notorious

                                       20
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 24 of 37 PageID #: 24

     Jack the Ripper''as one such circumstance. Id. at 144. See also People v,
    Sanza, 121 A.D.2d 89, 95-96 (1st Dept. 1986)(defendant had been convicted
    of raping and murdering a woman whose wedding ring was missing when hei
    body was found; it was reversible error to introduce evidence of three rapes to
    which the defendant had pled guilty as there was "nothing remarkable or
    unique about those other crimes).
                                                                                        j

          As m Wnght and Condon, there was nothing "unique" or "uncommon,'!
   Sanza, 121 A.D.2d at 96, about the other burglaries in which appellant was
   implicated. This so-called M.O. - accessing an apartment building in the
   manner the prosecutor described - was no more unique or uncommon than
   stealing jewehy in the course of a rape, burglarizing a two-story, two-family
   home m a small town, or robbing a liquor store at gunpoint. See also People v.l
   Stubbs, 78 A.D. 3d 1665 (4th Dept. 2010)("defendant's method of committing
   the prior crimes, i.e., traveling to a retail establishment as a passenger in a
   motor vehicle and threatening the cashier at that establishment with the use of a
  nonexistent gun, was not sufficiently unique to be probative on the issue of]
  identity"); People v. Pittman, 49 A.D.Bd 1166 (4th Dept. 2008)(reversing due]
  to erroneous ruling allowing admission of evidence that defendant had shot at a
  police officer in the past, when he was on trial for shooting a police officer,
                                                                                    i


  because the M.O. was not unique and distinct); People v. Buskey, 45 A.D. 3d'

                                        21
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 25 of 37 PageID #: 25

      1170 (3d Dept. 2007) (court committed reversible e
                                                          sible en-or when it permitted
      prosecutor to introduce evidence th»         w
                                          I"                 """hed »<! kissed Ken,..
                                                          •« -V..CS ...„d aJ.

      ours, fte drfendan, held himself „„, ,,.                                           if
    f ...                                                                  enforcement to
    facilitate commission of the crbnA. u          .                                    I
    backs, transported them in a vehicle sev,. n■'=           hands behind ,hel,
                                           ' had lar.e
    ways; court noted that "significantly" both     ^asaulted them in numerous
                                        ^              amounts of tape wrapped
    roun t eir heads and over their faces")- People v T / ^
   804 net TV   ept. 2001) (defendant used shoelaces and socks to tie' u            798;

   tai^eted women with strikingly  '
                       siriKingiy similar       nhvsiVfll ^1,0         .
           258 A.D2d 658 f2d D                                                P^ple v.
                             '
   e .veomsm. and „sed sil.es.c„,„,«, d„e,"""
                                           ,ape..'P=T«"»n
                                                  im„.„bi„ae dseposedvictis.ms).
        Nm ^ w. me panned, .m,„e methodelo, in mis case not                              [
      • bile this case involved a sexual assault no such c h
 the. December 25 and March 2 incidents That' vi conduct was alleged in
  ifferent, and further undeimined the prosecutor's lU r this crime critically
       121 A.D.2d at 95 96 Cmr deemi
                               d ng the crim^ es insufficiently similar to I
                                        22
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 26 of 37 PageID #: 26
      establish a pattern or M.O. nctiiiff th«t      • • ■
                                        g that lape victim m present case had bein
      strangled to death, while defendant's nrior -h ■ .       ■ ■-
      gunpoint, and he had taken jetveh, from onlyt-ieesome of them). C,.Mejo,,,
                                                        !apes had been committed it


                 d a 75 (that botn victims had been sexually assaulted was a factor
     favoring admission ofthe prior crime).
            The prosecutor undercut his own
                                        own claim
                                            Claim that
                                                  that th
                                                       the tu      • shared a trait
                                                           three crimes
    » pecul,„ ,to, ,hey definitively p„i„,nd „,
           tfia. dte fin^lefin, _
    with the burglaries and Crown Heights" (16) Wti tu-
                                           guts (16). With this argument, the
    prosecutor allowed that he was proffering an M.O. for the gang, not appellant
   spaetfically. Thai, in f.c, dfiectly en.^
   .PPP««K-S nneonteated i„v„,.e„e„,                                                   Ji

               er Boys as an entity, not appeliant as at individual. Seegmerclly
                                                    aM.O.,„„st fie snfiioientiyi
  unique to make the evidence of the uncharo.H •
                               uncharged crimes probative of the fact that
 S^S-dSdlvi^ committed the one charged"-
                               Charged , imtemal  ■
                                           t i citations  and quotation
 marks omitted)(emphasis added) In sum th
                                                  P'-°^«<=utor failed to establish a
  istinctive M.O., and the court erred when it found that MoV
                                                  luuna mat Molineux exception
 applicable to this case.



                                      23
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 27 of 37 PageID #: 27

                                        5f5 5): si:




         The eiTor could not have been harmless, because the issue in this case
   was identity, and the Molineux material was used for that veiy puipose.j
   Importantly, the complainants were unable to identify appellant. And, none of|
                                                                                     I



   the other evidence, apart from the self-serving testimony of an accomplice in^
   return for an exceedingly favorable prison sentence, and the improperly
   admitted DNA evidence (Point II, Post), placed appellant at the scene of the:
  incident and definitively rebutted his alibi and his own testimony that he was
  not present. Defense counsel amply preserved the issue by objecting to its
  admission for precisely the reasons given here. The court further preserved this
  claim when it ruled that the evidence fell under the Molineux M.O. exception.
  Under these circumstances, we urge the Court to reverse appellant's conviction
  and order a new trial.




                                       24
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 28 of 37 PageID #: 28




                                        PQINTII


                  AMENDIvffiNT RIGHT Tn
                  WITNESSES AGAINST HIM
                 SUBMITTED DNA E^ncS^^™ PEOPLE
                 proof
                 WITNESSAGAINST
                          WHO dSHIMNO?
                                    AT tSS ~~THROUGH
                                               <^RITTCALA
                 testing     and                                   DNA
                CONCLUSIONS REACHPn ^^^^ED THE
                CRIMINALIST.            ^^HED BY ANOTHER
          Ehe People introduced DNA evJH^
    and sexual as
               assaulti .
                        through the testimony of a y                              1
                                                              ^PP^Eant to a burgla,^
   conduct the DNA     f                                                 Personally

   Witness merely reviewed thee leport
                                report eencapsulating
                                               . the resiiitc r-."       ''
   by other analysts anH                                     ° ^®sts conducted
                         conveyed to eo„ctei„„3„„i.                 ,
  testimony"
        ny by an ,-v      •
                 expert witness was insnffio- .              .'          'surrogate;!l
  Clause, appellants
          appellant's conwctions
                          •      should
                                  be reversed and  Confrontation
  U-S. Const., Amend. XIV N Y Co t.               "
 98. 104 (2017). P.  , V.'John,■ 27 RY.3d 294 r20..t
                 Peop/e                                                       'i
 «."•         5M as^ e,                                  ■         Bul,cc„l„g j
(2004).                                            '■ "'""'•B'o.. 541 U.S, 36 ;
      The ConlionMon Cto p^ects . def.„d„. c
evidence toted by c,„„ examination.
                           ■                         "■estimoni.r
                                    Crawford 54] rrc „
                                                                  [
                                                                  ^
                                              •^     ,       U.S. at 49-55, 68.

                                   25
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 29 of 37 PageID #: 29

    Statements ai-e testimonial when "made under circumstances which would lead
    an objective witness reasonably to believe that the statement would be available
    for use at a later trial." Id at 52. Wien a statement's "primary puipose" is ti
                                                                                        i


    establish a fact for use in a criminal proceeding, it is testimonial. Davis v!
    i^5/2W2gto«, 547 U.S. 813,822(2006).
          In John,27 N.Y.Bd 294, the Court of Appeals determined that a criminaj
   defendant's right to confrontation is violated when the People introduce DNA
   implicating him in a crime without producing a witness who conducted)
                                                                                        j

   watched, or supervised the lab's generation of the DNA profile from the;
   evidence or the defendant's exemplar. At a minimum,the People must produce!
   the analysts involved in the final stage ofDNA testing so that they are available:
   for cross-examination at trial. 27 N.Y.Bd at 313. In this final stage, analysts|
  use an "electrophoresis instrument and a sophisticated software program" toi
  generate "an electropherogram which is also known as a DNA profile," and
  then remove non-DNA related "artifacts," represented by peaks, from the
  electropherogram by engaging in an editing process that requires their skills and!
  judgment. Id. at 298, 300,302, 313-14.                                            1
                                                                                    I




        When those analysts are unavailable, a qualified OCME expert may
 replace them, after conducting an independent review of the "computer |
 imaging" that generated the DNA results and "recording their separate and

                                         26
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 30 of 37 PageID #: 30

     distinct evaluation." Id. at 313-14. As the Court also put it, the prosecutio.t
     must, therefore, call either "an analyst tvho witnessed, performed, or supervised
     the generation of defendant's DNA profile, or who used his or her independeri
     analysts on the raw data, as opposed to a testifying analyst functioning as ii
    conduit for the conclusions of others, must be available to testify." John, 2
    N.Y.Bd at 315. The analyst in John based her testimony "solely on the reports
                                                                                       !

    of the non-testifying analysts that were admitted into evidence" and not "on i
    separate, independent and unbiased analysis of the raw data." Id. at 310-11
    Because she did nothing more than "export[]" "the two identical number
    sequences into a chart so that the juiy could easily see the numbers were
    Identical," the defendant's confrontation rights had been violated. Id. at 310-1 li.
         In John, the Court deemed testimonial the lab reports of exemplar^
   developed from a gun the defendant was accused of unlawfully possessing,
   since there was a criminal action pending against the defendant at the time it
   was tested. John, 27 N.Y.3d at 327 ("the primary (truly the sole) puqaose [of
   the DNA test] was proving a particular fact in a criminal proceeding - that
   defendant was guilty ofpossessing it").
                                                                                       i;


         Here, the DNA evidence from the Adidas pants introduced through
  criminalist Robert HindeTs testimony was incontrovertibly testimonial, as its
  purpose was to connect appellant, who, as in John, was already accused, to the

                                          27
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 31 of 37 PageID #: 31
     others," t}'pically not in his presence, that Mokleby had collected the
    information and wrote the report, and that he had merely reviewed that repor:
    (156, 176-78).

          The information elicited during this exchange, along with the relate!
    documents, demonstrated that Hindel did not conduct or supervise any of the
   steps ofthe DNA testing itself, review the raw data, or write the resulting report
   (175-78), but rather parroted Mokleby's determinations (178). Thi!
   characterization was confirmed by the exhibits pertaining to the DNA testing ol
   the Adidas pants and appellant's buccal swab sample, as they bear Mokleby's
   initials ("LMO") and her signamre, while Hindel's are nowhere to be found
   (Peo. Ex. 14). Indeed, Hindel even conceded that the results he was viewing
   could be "skew[ed]" or "affect[ed]" if an analyst made a mistake during thJ
   various steps of testing (175-76), verifying the wisdom underlying the John
   decision.

        Thus, this case is distinguishable from Brown, 13 N.Y.Sd at 340, which
  the tnal court incoirectly found controlling (185-87). In Brown, the Johi
                                                                                   I

  m^onty explained, the testifying expert personally "supervised the generation;:
  of the DNA profile from the defendant's exemplar," examined and|
  independently interpreted the "computer imaging from the soffware" that
  generated the DNA profile, and "determinatively [] testified that any

                                        28
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 32 of 37 PageID #: 32

    conclusions she reached from the raw data . . . were her own and were not
    contained in any renons.- John, 27 N.Y.3d at 310 (emphasis added). As
    Hindel s responses to defense counsers and the court's questions confinned,
   Hindel did no such thing, since he merely conveyed the findings from
   Mokleby s report. He was, therefore, not the appropriate witness througli
   whom to present this critical evidence. See John, 27 N.Y.Sd at 309 (witness's
   testimony violated defendant's right to Confrontation, because she "parrott[ed]
   the recorded findings that were derived from the critical witnesses' subjective
   analyses ); see also Austin, 30 N.Y.3d at 104. Because Hindel's testimony was
   insufficient to satisfy the Confrontation Clause, the "critical analysts who
   engaged in an independent and qualitative analysis of the data during the DNAJ
   typing tests . . . were effectively insulated from cross-examination." John, 27
   N.Y.Sd at 309;       also Austin, 30 N.Y.3d at 104. Accordingly, appellant's
   conviction should be reversed and a new trial ordered. See Austin, 30 N.Y.3d at
   104; Jo/2«,27N.Y.3dat309.

                                        * **




         This constitutional error was not harmless beyond a reasonable doubt.!
      Chapman v. California, 386 U.S. 18, 25-26 (1967); People v. Crimmins,36
  N.Y.2d 230 (1975). Importantly, in this identification case, the complainantsi
  could not identify their assailants. Furthermore, as discussed in Point I, Scott's


                                         29
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 33 of 37 PageID #: 33
    testimony was self-serving and thereby suspect, and none of the additional
       dence appellant s vague and nonsensical Facebook posts and possession of
    property belonging to the complainants - put him at the scene of the incident.
    Accordingly, that the People used the DNA evidence to show that he had
   participated in the sexual assault of Daniels critically contributed to the verdict!
   ifee CMpman 386 U.S. at 25-26; People v. Wright, 25 N.Y.Sd 769, 783(2015^
   (when DNA evidence is introduced, the People's case may take on an "aura o^
   invincibility and definitiveness" and "its mere introduction in a criminal case!
   IS sufficient to seriously impede defense challenges"; internal citations and
   quotation marks omitted).

         The issue was amply preserved by defense counsel's repeated objections^
  to Hindel s testimony and related exhibits on the grounds that they violated
  appellant's confrontation rights (182-84, 602, 606-07). Counsel specifically
  stated that he was entitled to cross-examine Mokleby,"the person who actually
  arrived at these opinions and conclusions, linking my client to DNA recovered
  from any ofthe seized property"(182-87, 619-20).
        Defense counsel's statement that Hindel could testify about the raw data
 does not change the preservation analysis. On appeal, as in the court below,
 appellant s objection is not to the admission of raw data preceding any
 conclusion about it, but to Hindel's testimony conveying Mokleby's

                                        30
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 34 of 37 PageID #: 34

       inteipretation of that dpta- tu
       DNA „
     ..j;
     •messed, performed or suoerviserf ih.
                                                                        r.
      or Who osed his „ p /                            ""
                      ' '°^PI>="<'om enslysis on the raw data „                      a
     «i«dnga.a,ys.ftmo.i.„m,as.e«„d„i,f„r.he ,
     ovailahietotestity.,, Indeed, specif „
    •"»--«»of,awd.,a,.o::r~--^^^
    reason - beeanse / i                                              '""""""        "»i'
    hat. and no,,be raw dan. itself• See John, 27 N.Y.3d at 309 in-             7■
                                                                                     4
             159-60 (report non-testimonial when it o. f • . '
    N.Y.3d at 159 fin /                                                      '0
   a , ..
   •oohmetan "o,mp.red the DNA ptoflle ,b ^ contained "raw datpi" ^nri
                                  profile they generated to defendant's'"! ti,
   court further preserved
                 preserved th. •
                           the tssue when it ruled fh,t fU       ■.
   (185-87).                                                 ^ evidence was admissible
                               constitutional right to co f.
  presented keyy evidence
                 evidence agai•nst him at trial was violated
                                                      " def
 preserved this issue f
                issue for     appellate review and tfi»
 appellant's conviction and        d
               nviction and remand the case for a new trial.




                                         30
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 35 of 37 PageID #: 35


                                    cowcm.sTnM


                  ii! petitioner's^conv?4?
                  reversed and a new TRIArORDERED"^"



                                        Respectfully Submitted,
                                         r;
                                         Der^xu byson i:3A3359
                                         Petitioner Pro-se
                                         Five Points C.F.
                                        P-0. Box 119
                                        Romulus, N.Y. 14541




                               31
           r r t Kj        \|c^n k/
Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page
                                                     Ajr'jr 36 of 37 PageID    #: 36
                                                                      Or .iES«-:.C£:
                                                                                51 D.s Hail

                                                                       Ti?:l£ 2S U S.C. Sl74t

                                                          FI LED
                                0>UP..T^.V.n^.MVE,.s.r]K'cfo°u'R?llN.-          •Y.
                                                                                -CV-
 .                fefendants/respoadents. -A-                P /'i-'H"
 OVVwe 9nW\S rDrfPPV'nAf.A
 State of Sew York          )                        BROOKLYN OFFICE
 Coimty of B(xnUluS__) SSo:
       °f ■ ^PnoPr.         >

              V^e,u\M                                          VCC\cjL(e
                                                       • bcirig sworn urider one penaii'^'
 perjury, pursuant to Title 28 U.S.C. §1746, CPLR §2106. and ted.P.Civ.?. 43(
                                                                                                              j 1

 state that on the ^ day of _                    , 3030, that I .eiied the be
 listed papers to the below listed parties via the U.S. Mai".                             s--p
                                                                ■^ *   --CJ--   -     X   Sci.vj.Ce   upCr;   :;eT.
 via ths U.S. Postal Service.

 PAPERS WERE:

                Documents you are serving
 PARTIES WERE; (Name and address to vhom sent)


                                 7L;;r'-               -BCony n\ . k\p>i., Ynri/ ^ won 1 - ci.q
 3.)




 Dated:               <K                               Respectfully submitted
                                          . 209^


                                                        Signature

                                         A.ddress:
                                                        PWeOn\K.\\-'^ P.y
Oe<c\isi
 Case 1:20-cv-01916-MKB-LB Document 1 Filed 04/23/20 Page 37 of 37 PageID #: 37




                                                                                       ^qlt|'i|Tii^iijljiill|iliiijjll|t|]|i||i
^VcxA                                                                             \L--\«!I YtO.Yicsi \                                                                POREVER / USA 1' FOREVER / US^FOREHER / USA ] FOR                  R / USA
KoAAoUuS I Newi VoVlC,\L\<^ y                                                                                                                                                                                             •   Q41M1I
                                                                                                                                               FILED
                                                                                                                                            IN CLERK'S OFFICE
                                                                                                                                        U.S. DISTRICT COURT E.D.N.Y
                                                                                                                                       * APR 2 3 2020 ★
                                                                                                                                        BROOKLYN OFFICE
                                                                                                                  i-E     Lg ij \5y 1^' I                tosVexrv                                    Nevo')'OT\<,
                                                                                                                                                         SiL'b CoxlmcCKr'^c|occre
                                                                                                           rp.o SE OFF'C-                              '^rooKu/N>NeuovorK, WKj^
                                                                                                                                                                                                                                              H
                                                                                                                                                                                                                                 - •4.
